As filed with the Securities and Exchange Commission on March 9, 2015 Registration No. 333-196358 Registration No. 333-190095 Registration No. 333-167086 Registration No. 333-152205 Registration No. 333-146759 Registration No. 333-126144 Registration No. 333-101220 Registration No. 333-50927 Registration No. 333-40373 Registration No. 333-01861 Registration No. 33-26140 Registration No. 2-87805 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CHYRONHEGO CORPORATION (Exact name of Registrant as specified in its charter) New York (State or other jurisdiction of incorporation or organization) 11-2117385 (I.R.S. Employer Identification Number) 5 Hub Drive Melville, New York 11747 (Address of Registrant’s principal executive offices) Chyronhego corporation 2008 long-term incentive plan CHYRON CORPORATION 1 CHYRON CORPORATION 1995 LONG-TERM INCENTIVE PLAN Chyron Corporation Stock option plan chyron corporation 1981 incentive stock option plan CHYRON CORPORATION 401(k) PLAN (Full title of the plan) Johan Apel President and Chief Executive Officer ChyronHego Corporation 5 Hub Drive
